     Case 2:20-cv-09943-SB-SK Document 18 Filed 01/15/21 Page 1 of 2 Page ID #:56


                                                           Janaury 15, 2021
1
                                                               VPC
2

3

4
                                UNITED STATES DISTRICT COURT
5

6                          CENTRAL DISTRICT OF CALIFORNIA
7
     ANTHONY BOUYER,                             Case No.: 2:20-cv-09943-SB-SK
8    an individual,
     ,
9
                                                 ORDER TO SHOW CAUSE RE:
10                 Plaintiff,                    DISMISSAL
11   vs.
12
     DANIEL CARPENTER, an individual;
13
     VALENCIA AUTOPLEX, LLC, a
14   California limited liability company; and
15
     DOES 1-10, inclusive,

16                 Defendants.
17
            The Plaintiff filed a notice of settlement on January 14, 2021.
18

19          IT IS HEREBY ORDERED that the parties are to show cause why the
20
     action should not be dismissed with prejudice on March 12, 2021 at 8:30 a.m. If
21
     the parties file a proposed order to dismiss the entire action with prejudice by
22
     March 5, 2021, the OSC shall be taken off calendar without further notice.
23
     Otherwise, the parties shall appear at the OSC hearing, and the Court shall set a
24
     trial date.
25

26

27

28
     Case 2:20-cv-09943-SB-SK Document 18 Filed 01/15/21 Page 2 of 2 Page ID #:57



1
           IT IS FURTHER ORDERED that all other hearings and deadlines are
2
     vacated.
3

4
     DATED: January 15, 2021               _______________________________
5
                                                Stanley Blumenfeld, Jr.
6                                              United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
